                           HOLLY S. PARKER (SBN 10181)
                      1
                           RYAN LEARY (SBN 11630)
                      2    LAXALT & NOMURA, LTD.
                           9790 Gateway Drive, Suite 200
                      3    Reno, Nevada 89521
                           T: (775) 322-1170
                      4
                           Attorneys for Defendant
                      5    HIGHLAND RANCH HOMEOWNERS ASSOCIATION

                      6                               UNITED STATES DISTRICT COURT
                      7
                                                               DISTRICT OF NEVADA
                      8
                           THE BANK OF NEW YORK MELLON FKA
                      9    THE BANK OF NEW YORK AS TRUSTEE
                           FOR THE CERTIFICATEHOLDERS CWALT,                  Case No.: 3:16-cv-00436-RCJ-WGC
                      10
                           INC. ALTERNATIVE LOAN TRUST 2005-
                      11   3CB MORTGAGE PASS-THROUGH
                           CERTIFICATES, SERIES 2005-3CB,                     ORDER FOR EXTENSION OF TIME
                      12                                                      TO FILE REPLY IN SUPPORT OF
                                                 Plaintiff,                   HIGHLAND RANCH
                      13                  vs.                                 HOMEOWNERS ASSOCIATION'S
                                                                              MOTION FOR SUMMARY
                      14                                                      JUDGMENT
                           HIGHLAND RANCH HOMEOWNERS
                      15   ASSOCIATION; KERN & ASSOCIATES,                    (FIRST REQUEST)
                           LTD; TBR 1, LLC; AIRMOTIVE
                      16   INVESTMENTS LLC; DOE INDIVIDUALS I-
                      17   X inclusive, and ROE CORPORATIONS I-X,
                           inclusive,
                      18
                                                 Defendants.
                      19

                      20

                      21          Defendant Highland Ranch Homeowners Association (“Highland Ranch”) and Plaintiff

                      22   The Bank of New York Mellon fka The Bank of New York as Trustee for the Certificateholders

                      23   CWALT, Inc. Alternative Loan Trust 2005-3CB Mortgage Pass-Through Certificates, Series

                      24   2005-3CB (“BNYM”), by and through their undersigned counsel, hereby stipulate and agree that

                      25   Highland Ranch shall have an additional seven (7) days, up to and including February 13, 2020,

                      26   to file its reply in support of motion for summary judgment (ECF No. 86), which reply is

                      27   currently due on February 6, 2020. Highland Ranch's motion for summary judgment was filed

                      28   on December 19, 2019, with BNYM’s opposition (ECF No. 98) filed on January 3, 2020.

LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                        1
                      1           This is the parties' first request for an extension of this deadline and is not intended to
                      2    cause any delay or prejudice to any party.
                      3           DATED this 4th day of February, 2020.
                      4
                           AKERMAN LLP                                          LAXALT & NOMURA, LTD.
                      5
                           /s/ Darren T. Brenner                                /s/Ryan W. Leary
                      6    DARREN T. BRENNER, ESQ.                              HOLLY S. PARKER, ESQ.
                           Nevada Bar No. 8386                                  Nevada Bar No. 10181
                      7    NATALIE L. WINSLOW, ESQ.                             RYAN W. LEARY, ESQ.
                           Nevada Bar No. 12125                                 Nevada Bar No. 11630
                      8    JAMIE K. COMBS, ESQ.                                 9790 Gateway Drive, Suite 200
                           Nevada Bar No. 13088
                      9
                           1635 Village Center Circle, Suite 200                Reno, NV 89511
                      10
                           Las Vegas, NV 89134
                                                                                Attorneys for Highland Ranch
                      11   Attorneys for The Bank of New York Mellon            Homeowners Association
                           fka The Bank of New York as Trustee for the
                      12   Certificateholders CWALT, Inc., Alternative
                           Loan Trust 2005-3CB Mortgage Pass-Through
                      13   Certificates, Series 2005-3CB

                      14

                      15                                                ORDER
                      16
                                  IT IS SO ORDERED:
                      17
                                                                _________________________________________
                      18                                        UNITED STATES DISTRICT COURT JUDGE
                      19

                      20                                        DATED: February 5, 2020.

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28


LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                         2
